Eussell, C. J.
1. While the courts do not take judicial cognizance of the fact that liquor not otherwise denominated than as “beer” is intoxicating (Lumpkin v. Atlanta, 9 Ga. App. 470, 472, 71 S. E. 755), still, in a prosecution under a municipal ordinance forbidding' the keeping of intoxicants for the purpose of illegal sale, evidence to the effect that the beer alleged to have been purchased by a witness was the kind that he bought in barrooms, and that six or seven bottles of such beer would make him drunk, may be sufficient to support the inference that the liquid in question was intoxicating.
2. Though the evidence in this case is weak, and comes entirely from two witnesses who testified that they were paid ten dollars in eaqh case of this kind in which, a conviction was secured’, the judge of the superior *480court did not err in overruling the certiorari, since the credibility of witnesses is a matter addressed solely to the discretion of the trial court.
Decided June 25, 1915.
Certiorari; from Butts superior court — Judge R. T. Daniel. September 4, 1914.
C. L. Redman, for plaintiff in error. J. T. Moore, contra.

Judgment affirmed.